[Cite as State v. Stewart , 2018-Ohio-1678.]


                                      IN THE COURT OF APPEALS

                                  ELEVENTH APPELLATE DISTRICT

                                       TRUMBULL COUNTY, OHIO


 STATE OF OHIO,                                   :        OPINION

                   Plaintiff-Appellee,            :
                                                           CASE NO. 2017-T-0063
          - vs -                                  :

 KENYEL OTIS STEWART,                             :

                   Defendant-Appellant.           :


 Criminal Appeal from the Trumbull County Court of Common Pleas.
 Case No. 2016 CR 00772.

 Judgment: Affirmed and remanded.


 Dennis Watkins, Trumbull County Prosecutor; Michael A. Burnett and Ashleigh Musick,
 Assistant Prosecutors, Administration Building, Fourth Floor, 160 High Street, N.W.,
 Warren, OH 44481-1092 (For Plaintiff-Appellee).

 Michael A. Partlow, 112 South Water Street, Suite C, Kent, OH 44240 (For Defendant-
 Appellant).



TIMOTHY P. CANNON, J.

        {¶1}       Appellant, Kenyel Otis Stewart, appeals from the June 7, 2017 sentencing

entry of the Trumbull County Court of Common Pleas. Appellant takes issue with the trial

court’s imposition of consecutive sentences. For the following reasons, the judgment of

the trial court is affirmed and remanded.
      {¶2}   On November 7, 2016, appellant was indicted by the Trumbull County grand

jury on one count of Possession of Heroin, a fifth-degree felony, in violation of R.C.

2925.11(A) & (C)(6)(a).

      {¶3}   A jury trial was held May 15 through May 16, 2017. The following are

uncontested facts gathered from the record.

      {¶4}   Appellant was incarcerated at the Trumbull Correctional Institution at the

time of the incident giving rise to the charge. On December 20, 2015, Corrections Officer

Travis Patchin detected an odor of marijuana coming from appellant’s cell as he was

making his rounds. Officers searched appellant and found he was concealing a bag of

contraband in his mouth. Testing revealed the bag contained 0.143 grams of heroin.

      {¶5}   Sergeant Seth Howard testified he investigated the incident and interviewed

appellant. Sergeant Howard testified that during the interview “[appellant] stated that he

likes to get high. He did a line of heroin. He paid $30.00 for the heroin. He would not

give up the information as to where the heroin came from[.]”

      {¶6}   Appellant testified he had a difficult childhood and was raised around drugs.

Appellant stated he had numerous “run-ins” with the law and was charged with his first

drug-related offense when he was 18 years old. He admitted that a drug-related incident

was the reason he was incarcerated when he committed the instant offense. Appellant

further admitted he was using drugs on the morning corrections officers found the bag of

heroin in his mouth. Appellant explained he was using the drugs during a moment of

weakness; his step-father, who was a father figure to appellant, had recently passed

away, and he had also recently learned someone close to him had been shot in the head.




                                            2
       {¶7}   Appellant testified he wanted to get treatment after the incident because he

did not want to be part of the heroin epidemic when he was released. Appellant explained

the reason he refused to disclose who had given him the heroin was because sharing

that information could have put him in harm’s way.        Appellant testified he was not

disputing he was using drugs but wanted to explain his side of the story and the

background leading up to his actions.

       {¶8}   Appellant was convicted, and the trial court ordered a presentence

investigation (“PSI”). Prior to sentencing, the state submitted a sentencing memorandum,

in which it recommended the trial court sentence appellant to 12 months in prison to be

served consecutive to the sentence appellant was serving at the time of the incident. The

state noted appellant had a long criminal history, including convictions for attempted

robbery, drug possession, and two counts of intimidation, and appellant was incarcerated

at the time of the instant offense.

       {¶9}   A sentencing hearing was held June 5, 2017. The trial judge addressed

appellant, stating:

              * * * I think your attorney, not that I didn’t already know from the
              record check in here, but your record is at least the length that your
              counsel indicated. And in and of itself, for somebody your age, that’s
              a relatively significant record. But the thing the Court is really
              bothered by is, people commit crimes and for whatever reasons go
              back and commit other crimes, that happens, background, who they
              associate with, all of those things. But when you were incarcerated
              the first time as an adult, you didn’t learn. And the second - - this
              time when you were incarcerated, you chose to commit another
              felony while being incarcerated for other offenses you had which, to
              me, is the most obvious sign of somebody not learning that when you
              commit crimes, you know, there are consequences to it.

Appellant was sentenced to 12 months in prison to run consecutive to the sentence

appellant was serving in Cuyahoga County case No. CR14582875. The trial court made



                                            3
the following findings on the record: “[T]he Court makes the finding that it’s necessary to

punish the offender and protect the public from future crime. And not disproportionate to

the conduct danger imposed. And additionally that your criminal history demonstrates

that consecutive sentences are necessary to protect the public.”

       {¶10} The entry on sentence was filed June 7, 2017. The trial court made the

following findings in the entry: “[T]he Court finds that consecutive service is necessary to

protect the public from future crime and to punish the Defendant, and that consecutive

sentences are not disproportionate to the seriousness of the Defendant’s conduct and to

the danger the Defendant poses to the public.”

       {¶11} On July 6, 2017, appellant filed a notice of appeal. Appellant asserts one

assignment of error, which states:

       {¶12} “The trial court erred by imposing consecutive sentences upon appellant.”

       {¶13} We generally review felony sentences under the standard of review set forth

in R.C. 2953.08(G)(2), which states:

              The court hearing an appeal under division (A), (B), or (C) of this
              section shall review the record, including the findings underlying the
              sentence or modification given by the sentencing court.

              The appellate court may increase, reduce, or otherwise modify a
              sentence that is appealed under this section or may vacate the
              sentence and remand the matter to the sentencing court for
              resentencing. The appellate court’s standard for review is not
              whether the sentencing court abused its discretion. The appellate
              court may take any action authorized by this division if it clearly and
              convincingly finds either of the following:

              (a) That the record does not support the sentencing court’s findings
              under division (B) or (D) of section 2929.13, division (B)(2)(e) or
              (C)(4) of section 2929.14, or division (I) of section 2929.20 of the
              Revised Code, whichever, if any, is relevant;

              (b) That the sentence is otherwise contrary to law.


                                             4
       {¶14} “‘A sentence is contrary to law if (1) the sentence falls outside the statutory

range for the particular degree of offense, or (2) the trial court failed to consider the

purposes and principles of felony sentencing set forth in R.C. 2929.11 and the sentencing

factors in R.C. 2929.12.’” State v. Wilson, 11th Dist. Lake No. 2017-L-028, 2017-Ohio-

7127, ¶18, quoting State v. Price, 8th Dist. Cuyahoga No. 104341, 2017-Ohio-533, ¶14.

Appellate courts “‘“may vacate or modify any sentence that is not clearly and convincingly

contrary to law”’” only when the appellate court clearly and convincingly finds that the

record does not support the sentence. Id., quoting Price, supra, at ¶14, quoting State v.

Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, ¶23.

       {¶15} Appellant does not contend his sentence was contrary to law but argues the

trial court’s findings for the imposition of consecutive sentences are not clearly and

convincingly supported by the record.

       {¶16} Except as provided in, inter alia, R.C. 2929.14(C), prison sentences are to

be served concurrently. R.C. 2929.41(A). Pursuant to R.C. 2929.14(C)(4), a court may

require an offender to serve multiple prison terms consecutively if it finds

              that the consecutive service is necessary to protect the public from
              future crime or to punish the offender and that consecutive sentences
              are not disproportionate to the seriousness of the offender’s conduct
              and to the danger the offender poses to the public, and if the court
              also finds any of the following:

              (a) The offender committed one or more of the multiple offenses
              while the offender was awaiting trial or sentencing, was under a
              sanction imposed pursuant to section 2929.16, 2929.17, or 2929.18
              of the Revised Code, or was under post-release control for a prior
              offense.

              (b) At least two of the multiple offenses were committed as part of
              one or more courses of conduct, and the harm caused by two or
              more of the multiple offenses so committed was so great or unusual



                                             5
              that no single prison term for any of the offenses committed as part
              of any of the courses of conduct adequately reflects the seriousness
              of the offender’s conduct.

              (c) The offender’s history of criminal conduct demonstrates that
              consecutive sentences are necessary to protect the public from
              future crime by the offender.

       {¶17} A trial court must make the statutory findings to support its decision to

impose consecutive sentences, but the trial court is not required to engage in a “word-for-

word recitation” of the statutory findings. State v. Bonnell, 140 Ohio St.3d 209, 2014-

Ohio-3177, ¶29. The trial court is not required to set forth its reasons to support its

findings as long as the reasons are discernible from the record. Id.

       {¶18} “[A] trial court’s failure to incorporate the findings required by R.C.

2929.14(C) in the sentencing entry after making those findings at the sentencing hearing

does not render the sentence contrary to law.” State v. Aikens, 11th Dist. Trumbull No.

2014-T-0124, 2016-Ohio-2795, ¶61, citing Bonnell, supra, at ¶30. While clerical mistakes

in the sentencing entry can be corrected via a nunc pro tunc entry, a trial court’s failure to

make the R.C. 2929.14(C)(4) findings at the sentencing hearing renders the sentence

contrary to law, “requiring the vacation of the sentence and a remand to the trial court for

resentencing.” Id., citing Bonnell, supra, at ¶36–37.

       {¶19} The record reflects the trial court made findings at the sentencing hearing

under R.C. 2929.14(C)(4) and R.C. 2929.14(C)(4)(c). The trial court, however, failed to

incorporate all of those findings in its sentencing entry. Specifically, at the hearing, the

trial court noted that appellant’s criminal history made it necessary to protect the public

from harm. This finding, however, does not appear in the sentencing entry. Therefore,

we must remand this matter for the trial court to issue a nunc pro tunc sentencing entry,




                                              6
incorporating the R.C. 2929.14(C)(4) findings made at the sentencing hearing. See, e.g.,

State v. Olp, 11th Dist. Ashtabula Nos. 2015-A-0033 & 2015-A-0034, 2016-Ohio-3508,

¶19.

         {¶20} Appellant concedes the trial court “effectively made all of the findings

necessary to impose consecutive sentences” but argues there is “nothing surrounding the

facts and circumstances” to support the trial court’s findings that consecutive sentences

are necessary to protect the public from appellant.

         {¶21} However, the reasons for imposing consecutive sentences are not only

discernable from the record but were also stated by the trial court during the sentencing

hearing. Appellant’s criminal history and the fact he was incarcerated when he committed

the instant offense support the trial court’s findings. Appellant’s argument is not well

taken.

         {¶22} R.C. 2929.14(C)(4)(a) provides that the court may impose consecutive

sentences if the offender committed an offense while “awaiting trial or sentencing, was

under a sanction imposed pursuant to section 2929.16 [community residential sanctions],

2929.17 [nonresidential sanctions], or 2929.18 [financial sanctions] of the Revised Code,

or was under post-release control for a prior offense.” The legislature might consider

including in this section the circumstance where the offender committed one or more

offenses while incarcerated as a result of a previous conviction. Without the option of

imposing a consecutive sentence in that instance, there could be a situation where there

would be no repercussions for committing crimes while incarcerated.

         {¶23} Appellant’s sole assignment of error is without merit.




                                              7
      {¶24} For the foregoing reasons, the judgment of the Trumbull County Court of

Common Pleas is affirmed. The matter is remanded for the trial court to issue a nunc pro

tunc sentencing entry consistent with this opinion.



DIANE V. GRENDELL, J.,

CYNTHIA WESTCOTT RICE, J.,

concur.




                                            8